Citation Nr: 1713929	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-30 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disability.

2.  Entitlement to service connection for a left shoulder tendonitis.

3.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.  

4.  Entitlement to a compensable rating for erectile dysfunction.

5.  Entitlement to a rating in excess of 30 percent for mitral valve prolapse and coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board observes that in an October 2015 rating decision, the RO confirmed and continued the previous denial of service connection for sleep apnea.  Thereafter, in August 2016, the Veteran filed a timely notice of disagreement (NOD).  A statement of the case (SOC) has not been issued with regard to this claim.  Generally, the filing of an NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction (AOJ) to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on this issue, the Board will not exercise formal jurisdiction over it at this time.

Additionally, it appears from the record that the Veteran perfected an appeal as to the issue of entitlement to an initial increased rating for partial right nephrectomy status post papillary cell carcinoma.  However, the Board notes that this issue has not yet been certified to the Board, and it is unclear as to whether the RO may be pursuing any additional development or readjudication without certification.  Therefore, the issue is not currently before the Board, and no further consideration is necessary at this juncture.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA examination in February 2010 for his disabilities on appeal.  In the evaluation for the left shoulder disability, the examiner noted that a primary care progress note dated July 11, 2008 documented that the Veteran reported shoulder pain that had persisted for 6 weeks.  However, the record referenced by the examiner has not been associated with the claims file.  

The Board notes that the Veteran filed his claim for an increased rating for his service-connected skin disability in November 2008 and for his service connected-connected heart disability and erectile dysfunction in September 2009.  Pursuant to 38 C.F.R. § 3.400(o)(2) (2016), an effective date of up to one year prior to a claim for increased rating may be assigned where evidence indicates an indicates an increase in disability.  The Board observes that, in relevant part, VA medical records from March 2002 to November 2007 and from January 2009 to March 2017 have been associated with the electronic claims file.  However, records from December 2007 to December 2008, to include the record cited by the VA examiner, are not of record.  Based on the Veteran having filed increased rating claims in November 2008 and September 2009, evidence dating one year prior to the receipt of the claims could potentially be relevant.  

In light of the foregoing, on remand, all outstanding VA treatment records, to specifically include records dating from December 2007 to December 2008, must be obtained.

Additionally, in a March 2014 VA medical record, the Veteran reported that he received "treatment on the outside" for his left shoulder disability.  The Board finds that such statement suggests that the Veteran received private medical treatment for his left shoulder disability.  Thus, on remand, efforts must be made to obtain outstanding private treatment records.

Lastly, with regards to the appellant's petition to reopen the claim of service connection for a right knee disability, the Board observes that the claim was initially denied in September 1983 rating decision.  In the June 2010 rating decision on appeal, the RO noted that the Veteran was notified of the previous denial in a letter dated September 20, 1983.  While the September 1983 rating decision is of record, the Board is unable to locate a copy of September 20, 1983 letter in the appellant's electronic claims file, including VBMS or Virtual VA.  On remand, the notification letter must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disabilities on appeal.  After obtaining any necessary information and authorization from the appellant, the AOJ should undertake the necessary efforts to obtain any additional VA and/or private medical records pertinent to the Veteran's claims, to include VA medical records from December 2007 to December 2008.

2.  The AOJ should take all appropriate action to ensure that all records, to specifically include the September 20, 1983 notification letter, are associated with the Veteran's electronic claims file. 

3.  After the development requested has been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If the benefits sought remain denied, the AOJ must provide the appellant and his representative with a supplemental statement of the case and afford them an appropriate period of time for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




